Citation Nr: 1440223	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-47 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).

2.  Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).

(The issue of entitlement to service connection for chronic paresthesias of the upper extremities and right ulnar nerve entrapment was addressed in a separate Board decision.)

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had initial active duty for training (IADT) in the Reserves from April 2008 to October 2008.  He is in receipt of compensation for service-connected disabilities as a result of this period of service.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2009 and October 2009 administrative decisions in which the RO, inter alia, determined that the Veteran did not qualify for educational benefits under the Chapter 33 (Post-9/11 GI Bill) and Chapter 30 (Montgomery GI Bill).

In January 2012, the Board remanded the instant claims to the RO, via the Appeals Management Center (AMC), in Washington, D.C., to allow for a requested hearing to be scheduled.

In July 2013, the Veteran testified during a hearing before the undersigned at the RO; a transcript of that hearing has been associated with the claims file.  The Board notes that the Veteran and his representative suggested during this hearing that the Veteran had provided testimony as to the current matters at an earlier Board hearing, which was conducted by a different Veterans Law Judge, and that the holding in Arneson v. Shinseki was potentially applicable to the instant matters.  24 Vet. App. 379, 386 (2011) (holding that an appellant is entitled to a hearing before all Board Members who will ultimately decide the appeal, unless that right is waived).  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of Veterans Law Judges.  See 38 U.S.C.A.         § 7102 (West 2002); 38 C.F.R. § 20.707 (2013).  However, upon review of that hearing transcript, the Board notes that the Veteran did not provide substantive testimony as to the instant claims but rather testified as to the issue of entitlement to service connection for paralysis of both ulnar nerves.  Therefore, the holding in Arneson does not apply.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's service treatment and personnel records, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran had 180 continuous days of active service after September 10, 2001, was discharged from service due to preexisting right and left knee disabilities and has been granted service connection for right and left knee tendonitis on an aggravation basis.

3.  The RO, in a February 2009 administrative decision, denied educational assistance benefits under Chapter 30 (Montgomery GI Bill) based on insufficient qualifying service.

4.  The RO, in an October 2009 administrative decision, denied educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) based on insufficient qualifying service.
 
5.  In May 2009, the Veteran electronically submitted a claim for educational benefits under Chapter 33 (Post-9/11 GI Bill) via VA Form 22-1990.
 
6.  The Veteran's completion of VA Form 22-1990 on May 18, 2009 was an irrevocable election to receive Chapter 33 (Post-9/11 GI Bill benefits).


CONCLUSIONS OF LAW

1.  The Veteran is eligible for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  38 U.S.C.A. §§ 101(2), (22)(A), (24)(B) , 002, 3301, 3311, 5103, 5103A, 5107, 12103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 21.9500, 21.9505, 21.9520 (2013).

2.  The Veteran is not eligible for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).  38 U.S.C.A. §§ 101(2), (22)(A), (24)(B), 3002, 3301, 3311, 5103, 5103A, 5107, 12103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 21.9500, 21.9505, 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  The Veteran was not provided with such a notice letter with regard to the instant claims for educational benefits.

With respect to these claims, however, the essential facts are not in dispute; the disposition of these claims rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); see Dela Cruz, supra.   Notably, as explained in more detail below, the Board is granting the claim for Chapter 33 benefits.  

The Board finds that the AOJ substantially complied with the prior remand directives, as the Veteran's requested hearing was conducted in July 2013.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As regards the July 2013 hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Here, during the July 2013 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the circumstances surrounding the Veteran's discharge from service and his in-service knee injury.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  

II.  Analysis

A.  Chapter 33 (Post-9/11 GI Bill) Benefits

The Veteran contends that he is entitled to Chapter 33 educational assistance benefits because he had more than 30 days of continuous service on active duty and was discharged due to his service-connected left and right knee tendonitis.  Alternatively, he asserts that his uncharacterized discharge was a military clerical error that VA should disregard or override.

The educational assistance program under Chapter 33 (Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500. 

The Post-9/11 GI Bill authorizes varying levels of educational benefits depending upon the aggregate amount of active duty service commencing on or after September 11, 2001.  See generally 38 U.S.C.A. §§ 3311 , 3313.   For purposes of the Post-9/11 GI Bill, the term "active duty" means, inter alia, full-time duty under a call or order to active duty under 10 U.S.C. § 12301(d).  38 U.S.C.A.                     § 3301(1)(B); 38 C.F.R. § 21.9505.

VA regulations provide that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001 if he satisfies certain requirements.  One of those requirements is that the individual serve a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, is discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; a hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520(a).

Service personnel records reflect January 2008 Orders to the Veteran instructing him to attend IADT beginning on April 8, 2008 under the authority of 10 U.S.C.      § 12301.  He reported knee pain during the first week of training after performing a three-kilometer ruck march and rappelling from a tower.  He was subsequently diagnosed with a bilateral stress fracture and osteopenia.  In September 2008, it was determined that the Veteran did not meet the medical fitness standards for enlistment or induction due to his diagnosed osteopenia.

In September 2008, the Veteran was counseled that he was recommended for discharge under AR 635-200, Chapter S, Separation for Convenience of the Government, paragraph 5-II for other designated physical or mental conditions due to his bilateral knee condition that was determined to have existed prior to service.  He was advised that soldiers who were not medically qualified under procurement medical fitness standards when accepted for enlistment or who became medically disqualified under these standards prior to entry into Active Duty or Active Duty Training for initial entry training may be separated.  

The Veteran was released from service in October 2008.  The character of his service was listed as "uncharacterized" and the separation authority was listed as AR 635-200, Paragraph 5-11, or Failure to Meet Procurement Medical Fitness Standards, on his DD Form-214.  Thereafter, the Veteran was awarded service connection for left and right knee tendonitis, based on in-service aggravation of his preexisting diseffective the day following the date of his service discharge.

Therefore, based on the record, the Board finds that the Veteran was discharged from service as a result of disabilities that preexisted service.  Service personnel and treatment records clearly indicate that the Veteran's preexisting right and left knee disabilities were aggravated by service and that he was discharged as a result of these disabilities.  The Veteran was awarded service-connection for right and left knee tendonitis in a June 2009 rating decision on the basis of aggravation.  The Board notes that 38 C.F.R. § 21.9520(b) does not distinguish between disabilities incurred in or aggravated by service. 

The Veteran's DD Form-214 shows, and the Department of the Army has confirmed, that the Veteran served on active duty from April 9, 2008 to October 5, 2008, for a total period of 180 continuous days.  He therefore meets the minimum service requirement for Post-9/11 GI Bill benefits for a discharge due to a service-connected disability under 38 C.F.R. § 21.9520(b). 

The Regional Education Center adjudication appears to have relied on the provisions of 38 C.F.R. § 21.9520(a), rather than 38 C.F.R. § 21.9520(b).   38 C.F.R. § 21.9520(a)(5) provides that a veteran will be eligible for Post-9/11 GI Bill education benefits if he or she serves a minimum of 90 aggregate days excluding entry level and skill training after September 10, 2001, and, after completion of such service, he or she is discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; however, the 90 day requirement does not apply in this case because the Veteran has been awarded service connection for the disabilities precipitating his discharge from service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for eligibility for Chapter 33 benefits are met.

B.  Chapter 30 (Montgomery GI Bill) Benefits

The Veteran contends that he is also entitled to Chapter 30 educational assistance benefits because he had more than 30 days of continuous service on active duty and he was discharged due to his service-connected left and right knee tendonitis.  Alternatively, he asserts that his uncharacterized discharge was a military clerical error that VA should disregard or override.

Montgomery GI Bill educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance. 38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042.

In January 2009, the Veteran applied for educational benefits via an electronically filed VA Form 22-1990.  He indicated that he was "unsure" as to which benefit program he was applying.

In February 2009, the RO denied educational assistance benefits under Chapter 30 (Montgomery GI Bill) based on insufficient qualifying service.

In May 2009, the Veteran applied for educational benefits under Chapter 33 (Post-9/11 GI Bill) via an electronically filed VA Form 22-1990.

The Board notes that Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375, generally provided that an election of Chapter 33 benefits constituted an irrevocable decision.  In implementing this new law, VA promulgated 38 C.F.R.      § 21.9520 which sets forth eligibility requirements for Chapter 33 benefits.  The regulation states that an individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990.  See 38 C.F.R. § 21.9520(c)(2). 

In this case, the irrevocability criteria of 38 C.F.R. § 21.9520(c)(2) have been met as the record contains a properly completed VA Form 22-1990 from the Veteran. As such is contained in the claims file, it is not necessary to further discuss the Veteran's entitlement to educational assistance benefits under the provisions of Chapter 30, as he irrevocably elected to receive benefits under Chapter 33. 

The Board further notes that it is without authority to grant benefits on the basis of equity, and cannot base its decision on its own particular view of the fairness of the application of a particular statute or regulation.  38 U.S.C.A. §§ 503, 7104; see Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board can only determine whether the Veteran meets all of the requirements for the benefit sought and, if he is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met.  Therefore, the Board must find that the Veteran made an irrevocable election for educational benefits under the Chapter 33 (Post-9/11 GI Bill) program in lieu of benefits under the Chapter 30 (Montgomery GI Bill).  As such, the Board must find, as a matter of law, that the Veteran is not eligible for benefits under Chapter 30.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A.                § 5107(b).   The claim, therefore, must be denied. 


ORDER

Basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), is granted, subject to the pertinent legal authority governing the payment of compensation.

Basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


